                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RODOLFO CUELLAR, JR.,                    :
    Petitioner                           :
                                         :              No. 1:19-cv-1598
      v.                                 :
                                         :              (Judge Kane)
H. QUAY,                                 :
     Respondent                          :

                                      ORDER

      AND NOW, on this 24th day of September 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE for lack of
         jurisdiction;

      2. Petitioner’s motion for leave to proceed in forma pauperis (Doc. No. 3) is DENIED
         AS MOOT; and

      3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                        s/ Yvette Kane
                                                        Yvette Kane, District Judge
                                                        United States District Court
                                                        Middle District of Pennsylvania
